,
NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2010-1073
RED R|VER HO1_D!NGS, LLC,
Appellant,
V.
Raymond E. Mabus, SECRETARY OF THE NAVY,
Appe|lee.
Appeal from the Armed Services Board of Contract Appeals in no. 56316,
Administrative Judge David W. James, Jr.
ON MOT|ON
Before NlAYER, LOURlE, and BRVSON, Circuit Judges.
BRYSON, Circuit Judge.
0 R D E R
Red River Holdings, LLC moves without opposition to transfer this case,
involving a decision of the Armed Services Board of Contract Appeals (ASBCA), to the
United States District Court for the District of ll/lan/land.
There is no dispute that this action arose out of a maritime contract. Thus, this
court clearly lacks jurisdiction over Red River's appeal of the ASBCA decision _[Jznij
v. Southwest ll/iarine, lnc., 120 F.3d 1249, 'l250, 1252 (Fed. Cir. ‘l997) (transferring to a
district court an appeal from an ASBCA decision involving a maritime contract). There
is also no dispute that this action could have been brought in the District Court for the
District of Maryland because Red River’s principal place of business lies within that

5
l
district. § 28 U.S.C. § 1631 (whenever the "court finds that there is a want of
jurisdiction, the court shal|, if it is in the interest of justice, transfer such action or appeal
to any other such court in which the action or appeal could have been brought at the
time it was filed or noticed").
Acc0rdingly,
|T |S ORDERED THAT:
(1) The motion is granted. This case is transferred to the United States District
Court for the District of Maryland pursuant to 28 U.S.C. § ‘l631.
(2) Each side shall bear its own costs for this appeal.
FOR THE COURT
MA¥ 0 3 mm lsi Jan Horbalv
Date Jan Horbaly
C|erk
cc: N|arc J. Fink, Esq.
Harold D. Lester, Jr., Esq.
33
§§
U.S. COU EPPEALS FOR
319 THE _ 1 ClRCUlT
lssuED AsA mANoATE; NAY 93 2010  _ NAY 93 2919
JANHORBALr
Cl£RK
2010-1073 2